UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7120


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

MARC PIERRE HALL, a/k/a Marc Valeriano, a/k/a Fella,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:95-cr-00005-FDW-1; 3:99-cv-00061-FDW)


Submitted:   December 17, 2015            Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marc Pierre Hall, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Marc Pierre Hall seeks to appeal the district court’s order

denying his Fed. R. Civ. P. 60(b) motion as an unauthorized

successive     28   U.S.C.    § 2255   (2012)    motion.      We    dismiss   the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                    “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

March 9, 2015.       The notice of appeal was filed on June 28, 2015. *

Because Hall failed to file a timely notice of appeal or to

obtain    an   extension     or   reopening     of   the   appeal   period,   we

dismiss the appeal.          We dispense with oral argument because the

facts    and   legal   contentions     are    adequately    presented    in   the

     * For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                        2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3